                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION
In re:                                           )     Case No. 18-33826
                                                 )
Taniel Patrice Sanders,                          )     Adversary Proceeding No. 19-03008
                                                 )
                  Debtor,                        )     Chapter 7
_________________________________                )
                                                 )     Judge John P. Gustafson
Taniel Patrice Sanders,                          )
                                                 )     PLAINTIFF’S MOTION TO DISMISS
                        Plaintiff,               )     ADVERSARY PROCEEDING
                                                 )     WITHOUT PREJUDICE
                v.                               )
                                                 )     Joseph E. Stanford (0096581)
FedLoan Servicing, et al.                        )     Legal Aid of Western Ohio, Inc.
                                                 )     525 Jefferson Ave., Suite 400
                                                       Toledo, Oh 43604-1094
                        Defendant(s).            )
                                                       Telephone: 419-930-2526
                                                 )     Fax: 419-321-1582
                                                 )     Email: jstanford@lawolaw.org
                                                 )
                                                       Attorney for Plaintiff Taniel Sanders

         Now comes Plaintiff/Debtor, Taniel Patrice Sanders, by and through her attorney, Joseph

E. Stanford, and respectfully moves this Court to dismiss without prejudice the above referenced

adversary proceeding with each party to bear their respective costs and attorneys’ fees.




19-03008-jpg         Doc 25   FILED 02/03/20     ENTERED 02/03/20 12:34:24           Page 1 of 2
                           CERTIFICATE OF SERVICE
                   AND NOTICE PURSUANT TO LOCAL RULE 9013-1

Please take note that the Respondent(s) have fourteen (14) days from service of this Motion to
file and serve a response or a request for a hearing, and that if a response or request is not timely
filed with the court and served on the Movant c/o Joseph Stanford, 525 Jefferson Ave, Suite 400,
Toledo, OH 43604 the Court may grant the relief requested without hearing.

We hereby certify that, on February 3, 2020, a true and correct copy of the foregoing Plaintiff’s
Motion to Dismiss Adversary Proceeding Without Prejudice was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed
on the court’s Electronic Mail Notice List:

       United States Trustee (Registered address)@usdoj.gov

       Guillermo J. Rojas on behalf of Defendant U.S. Department of Education, Defendant
       Attorney General of the United States and Defendant US Attorney
       Guillermo.Rojas@usdoj.gov lorraine.riston@usdoj.gov dixie.racklyeft@usdoj.gov
       rowenda.dellisanti@usdoj.gov

I further certify that, on February 3, 2020 or on the next business day thereafter, a copy of the
foregoing Plaintiff’s Motion to Dismiss Adversary Proceeding Without Prejudice was served by
regular U.S. mail, postage prepaid, on:

       FedLoan Servicing, 1200 N. 7th St, Harrisburg, PA 17106-9184

       Pennsylvania Higher Education Assistance, 1200 N 7th St, Harrisburg, PA 17102-1444



                                                              s/ Joseph E. Stanford
                                                              Joseph E. Stanford
                                                              Attorney for Plaintiff




19-03008-jpg      Doc 25     FILED 02/03/20       ENTERED 02/03/20 12:34:24            Page 2 of 2
